DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 08/10/2022, with respect to claims 1-11 and 13-15 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3-7, 11 and 13-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggest the combination of structural elements comprising a clamp ring having first and second ring portions movably connected to each other: a resilient member positioned to urge the first and second ring portions toward a closed configuration; a latch positioned to retain the first and second ring portions in an open configuration whereby the sensor can be positioned on a power transmission line; and a trigger coupled to the latch and operative to disengage the latch thereby releasing the first and second ring portions to close around the transmission line under the force of the resilient member; and one or more sensors carried by the clamp mechanism positioned to detect a line fault on the power transmission line.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggest the combination of method steps comprising retaining a clamp mechanism of the power line fault detection sensor in an open configuration; positioning the clamp mechanism on a power transmission line with a drone; closing the clamp mechanism around the power transmission line; and associating a location code corresponding to the power transmission line with a unique identifier of the power line fault detection sensor.
Claims 9 and 10 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps comprising positioning a power line fault detection sensor on a power transmission line with a drone; monitoring an electricity sensor of the power line fault detection sensor; reporting changes detected by the electricity sensor to a power station control system via a communication module of the power line fault detection sensor; determining a location of the power line fault detection sensor; and de-energizing the power transmission line.
Claims 13-15 depend from allowed claim 11 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0265098 discloses an intelligent pod management and transport.
US PUB 2018/0252065 discloses a wireless control system for subsea devices.
US PUB 2018/0035606 discloses a smart interactive and autonomous robotic property 
maintenance apparatus, system, and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858